Citation Nr: 0801664	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which, in pertinent part, found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for schizophrenia.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for schizophrenia before 
reaching the merits of the service connection claim.

The appeal was remanded by the Board in May 2006 to ensure 
that the veteran received notice required by the decisions of 
the United States Court of Appeals for Veterans Claim (Court) 
in Kent v Nicholson, 20 Vet. App. 1 (2006) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After the case was certified on appeal to the Board, the 
veteran submitted copies of part of a Board decision and 
letters sent to him by VA.  The RO has previously considered 
these documents.  Further RO review is not required.  Cf. 
38 C.F.R. § 20.1304 (2007).  The evidence was accompanied by 
statements from the veteran that he never filed a claim in 
1969.  This contention will be addressed in this decision. 


FINDINGS OF FACT

1.  Entitlement to service connection for schizophrenia was 
initially denied in a December 1969 unappealed rating 
decision.  The veteran has made several attempts to reopen 
his claim for entitlement to service connection for 
schizophrenia and was most recently denied in October 1998.

2.  The evidence received since the October 1998 rating 
decision includes evidence that is cumulative or redundant of 
the evidence previously of record or is not so significant 
that it must be considered to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim seeking service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in May 2006, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim to reopen a claim 
for entitlement to service connection for schizophrenia.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element of VCAA notice, the May 
2006 letter contained a notation that the veteran should 
submit any evidence in his possession pertinent to the claim 
on appeal.

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1, 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  The May 2006 letter informed the veteran 
that his claim was initially denied in December 1969 because 
the medical evidence of record did not establish that his 
schizophrenia was present during active duty service or 
within one year thereafter.  The veteran was also informed of 
the appropriate definitions of new and material evidence.  
Therefore, the May 2006 letter provided the notice required 
by the Kent decision.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was notified of all elements of the Dingess 
notice by the May 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the September 2007 SSOC.  Therefore, any timing deficiency 
has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  In this 
regard, the Board notes that while the RO attempted to obtain 
records from the Social Security Administration (SSA), an 
October 2006 response from the SSA stated that the veteran's 
folder had been destroyed and no records were available.

The veteran has reported treatment for psychiatric symptoms 
prior to service, but has not submitted authorizations for VA 
to seek any records of such treatment.  VA is only obligated 
to seek records of adequately identified records for which 
necessary authorizations have been provided.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be adjudicated.

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Analysis

The veteran contends that his current schizophrenia was 
incurred as a result of his active duty service, or in the 
alternative, that it pre-existed service and was aggravated 
during active duty.  Service connection for schizophrenia was 
denied in an unappealed December 1969 rating decision based 
on the absence of any medical evidence showing that the 
disorder was present in service or manifested within a year 
of his discharge from service.  The evidence of record at 
that time included the veteran's service medical records and 
post-service medical records, none of which showed that 
schizophrenia was present within one year of the veteran's 
discharge from service or that the disorder was etiologically 
related to service.

While the veteran has contended that he did not submit a 
claim in December 1969, the record contains a November 1969 
claim for service connection signed by the veteran.  There 
has been no allegation that the veteran failed to receive 
notice of the December 1969 decision.  

The veteran has, moreover, made several attempts to reopen 
his claim for entitlement to service connection for 
schizophrenia.  He perfected an appeal of a February 1992 
decision finding no new and material evidence to reopen his 
claim.  The Board denied this appeal in June 1997.  

The most recent final denial of his claim to reopen took 
place in an October 1998, rating decision.  The veteran was 
notified of that decision and of his appellate rights later 
that month.  

The evidence of record at the time of the 1998 decision 
included the veteran's statements that he had been treated 
for psychiatric symptoms in the sixth grade.

The record also included a report of involuntary commitment 
to a state hospital from May to July 1965.  It was reported 
that current symptoms had begun in the month prior to 
hospitalization and that there had been no prior 
hospitalizations.  His mother reported that this was the 
first time his behavior had been abnormal.  The veteran 
reported enjoying his military service.  His mother reported 
that prior to quitting school in the 11th grade the veteran's 
grades had been very good, but the veteran reported that he 
did not know why he had quit school.

Subsequently dated VA and private records show treatment for 
a psychiatric disability.  On VA treatment in April 1991, it 
was reported that the veteran had had no problems in service, 
and that the veteran reported the onset of problems 
approximately two years after service.

The veteran's current claim to reopen was received in 
September 2003.  The medical evidence added to the record 
since the October 1998 denial includes outpatient treatment 
records from the Salem VA Medical Center (VAMC); this 
evidence is cumulative in that it shows ongoing treatment for 
the previously identified schizophrenia.  While this evidence 
pertains to a necessary element for service connection, 
namely a current disability, that element was previously 
established.  The evidence does not relate to a previously 
unestablished elements needed to substantiate the claim.  
Thus, the evidence is not material as it is not sufficient to 
establish a reasonable possibility of substantiating the 
claim.

While the veteran's statements have been added to the record, 
they are duplicative of previous arguments and are also 
insufficient to establish a reasonable possibility of 
substantiating the claim.  While the veteran is competent to 
describe his symptoms and state when they began, as a lay 
person he is not competent to render a medical diagnosis or 
an opinion concerning medical causation.  Therefore, his 
statements regarding the etiology of his schizophrenia are 
neither new, nor material.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Accordingly, reopening of the claim is not in order.


ORDER

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for 
schizophrenia is denied.


__________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


